This action in assumpsit was commenced in justice's court. The cause was appealed to the circuit court and tried without a jury. Plaintiff had judgment for $27.64. Defendant has brought the case here for review on case-made.
The court made no findings of fact and law and none were requested. There is therefore nothing here to review.McDonell v. Union Trust Co., 139 Mich. 386; Simon v. Zarevich,213 Mich. 662; Robbins v. Simons Sales Co., 218 Mich. 569;Tuxbury v. French, 39 Mich. 190.
Judgment affirmed.
NORTH, FELLOWS, WIEST, McDONALD, and SHARPE, JJ., concurred.
Chief Justice FLANNIGAN and the late Justice BIRD took no part in this decision. *Page 52